Citation Nr: 1137285	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-06 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left foot disorder, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected right knee disability.

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to service connection for a right elbow disorder.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for an eye disorder.

8.  Entitlement to service connection for hypertension (claimed as high cholesterol and high blood pressure).

9.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression with sleeplessness).

10.  Entitlement to service connection for body cramps.

11.  Entitlement to service connection for sinusitis.

12.  Entitlement to service connection for a respiratory disorder (claimed as an inability to breathe).

13.  Entitlement to service connection for a genitourinary disorder (claimed as left testicle removal).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied the Veteran's July 2004 claims for entitlement to service connection for the aforementioned issues.

In February 2010, the Board remanded the issues listed on the title page of this decision to the RO for additional development.  The case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the February 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, while on remand, service connection for stomach ulcers, right knee condition, and tinnitus was granted in a July 2011 rating decision.  As such issues have been granted in full, they are no longer in appellate status.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in his March 2006 substantive appeal.  A September 2008 VA letter was sent to the Veteran's address of record and informed him that his requested hearing had been scheduled at the Montgomery, Alabama, RO for October 22, 2008.  Such letter was not returned as undeliverable.  The Veteran failed to appear for his scheduled hearing and has neither given good cause for his failure to appear, nor asked that the hearing be rescheduled; therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to service connection for a left knee disorder, left foot disorder, and right foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  A right wrist disorder is not shown by the competent and credible evidence to be related to the Veteran's military service or to any incident therein, and arthritis did not manifest within one year of his service discharge.

2.  A right elbow disorder is not shown by the competent and credible evidence to be related to the Veteran's military service or to any incident therein.

3.  Hearing loss is not shown by the competent and credible evidence to be related to the Veteran's military service or to any incident therein, and such did not manifest within one year of his service discharge.

4.  An eye disorder is not shown by the competent and credible evidence to be related to the Veteran's military service or to any incident therein.

5.  Hypertension is not shown by the competent and credible evidence to be related to the Veteran's military service or to any incident therein, and such did not manifest within one year of his service discharge.

6.  Resolving all reasonable doubt in the Veteran's favor, there is competent and credible evidence relating the Veteran's current diagnosis of depressive disorder to marital difficulties and associated physical manifestations of anxiety and vomiting during his service.

7.  Body cramps are not shown by the competent and credible evidence to be related to the Veteran's military service or to any incident therein.

8.  Sinusitis is not shown by the competent and credible evidence to be related to the Veteran's military service or to any incident therein.

9.  A respiratory disorder is not shown by the competent and credible evidence to be related to the Veteran's military service or to any incident therein.

10.  A genitourinary disorder is not shown by the competent and credible evidence to be related to the Veteran's military service or to any incident therein.


CONCLUSIONS OF LAW

1.  A right wrist disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A right elbow disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  An eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

7.  Body cramps were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

8.  Sinusitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

9.  A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

10.  A genitourinary disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated February 2005 and April 2010, May 2010, and October 2010, provided to the Veteran before the April 2005 rating decision and the July 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in March 2006.  In this regard, after providing Dingess notice in March 2006, the AOJ readjudicated the claim in a supplemental statement of the case in July 2011.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the AOJ obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and available VA and private treatment records have been obtained.  Additionally, VA has obtained the Veteran's Social Security Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Board notes that the Veteran's VA treatment records from 1972 to 2000 are unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist, or the custodian does not have them.  In this case, the Birmingham VA Medical Center (VAMC) issued a letter in August 2010 in which it informed the Veteran that a search has failed to locate his medical records from 1972 to 2000.  Therefore, the Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. §§ 3.159(c)(2), (3).

Where, as here, a Veteran's records were lost while in the government's possession, VA has a heightened duty to assist the Veteran by advising him of alternative forms of evidence that can be developed to substantiate the claim, and explaining how service records are maintained, why the search was a reasonably exhaustive search, and why further efforts to locate the records would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA has heightened duties to consider the benefit of the doubt rule, assist in developing the claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  In this case, VA advised the Veteran of numerous examples of evidence that could be developed to substantiate his claims in the February 2005, April 2010, May 2010, and October 2010 letters.  Moreover, in the above paragraph, VA explained that it had contacted the Birmingham VAMC, and did not stop contacting it until a reply was received; that the search was therefore a reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that further efforts to locate the records would not be justified because the Birmingham VAMC determined that it was unable to locate the Veteran's VA treatment records from 1972 to 2000.  Dixon, supra.

Additionally, the Veteran was afforded VA examinations in November 2010 and December 2010 with an addendum opinion obtained in April 2011in order to determine the nature and etiology of his claimed disorders.  As such were conducted by competent clinicians who considered the Veteran's claims file and medical history in their reports and provided an etiological opinion, complete with the rationale described, the Board finds that such examinations and opinions are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

As indicated previously, the Board remanded this case in February 2010 in order to obtain outstanding treatment records, obtain SSA records, and afford him VA examinations in order to determine the current nature and etiology of his claimed disorders.  As discussed in the preceding paragraphs, the Board finds that the AOJ has substantially complied with the February 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be evidence of a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the in-service injury or disease and the current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including organic diseases of the nervous system, which includes sensorineural hearing loss, arthritis, and hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer, supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Right Wrist Disorder

In an August 1969 (Pre-Induction) Report of Medical History, the Veteran checked boxes indicating that he had, or had previously had, swollen or painful joints; arthritis or rheumatism; and a bone, joint, or other deformity.  Also in August 1969, an in-service clinician took x-rays of the Veteran's right wrist and determined that it was normal; the clinician also ruled out (R/O) arthritis.

The Veteran's service treatment records include Reports of Medical Examination dated August 1969 (Pre-Induction), December 1971, and January 1972 (Separation), in which clinicians found that the Veteran's upper extremities were normal.

After service, VA provided the Veteran with a Compensation and Pension (C&P) examination of his right wrist in December 2010.  The examiner reviewed the claims file.  The Veteran reported that his right wrist problem began in the 1960s, but that it recovered prior to his entering military service.  The Veteran further stated that he did not have any right wrist injury or trauma in service, but that his regular duties worsened his right wrist condition.  The Veteran asserted that he now has daily severe chronic pain that is worse with overuse and manual labor; he noted that his right wrist pain has gotten progressively worse since its onset.  The Veteran's right wrist symptoms also included instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and locking episodes several times a week.  The examiner observed tenderness and guarding of movement.  The examiner found that x-rays showed narrowing of the scaphotrapezium articulation, narrowing of the first metacarpal (MCP) joint, and a small ossific/calcific fragment just distal to the ulnar styloid likely from prior trauma.  The examiner diagnosed the Veteran with right wrist arthritis.  The examiner noted that this had a moderate effect on the Veteran's chores and recreation.  The examiner opined that the Veteran's right wrist arthritis was not caused by his time in service, because his exit examination from service was normal, and there is no data showing injury of or trauma to the right wrist in service.

Because the Veteran's December 2010 VA examination was conducted by a competent clinician who fully described the functional effects caused by the Veteran's right wrist arthritis on his functioning, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the December 2010 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.

The Board finds that the Veteran is competent to report that he has experienced right wrist pain since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's report of continuous right wrist pain since service is outweighed by the contemporaneous evidence of record.  As noted above, in a January 1972 Report of Medical Examination at separation from service, a clinician found that the Veteran's upper extremities were normal.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).

The Veteran is entitled to the presumption of soundness because no right wrist disorder was noted at entrance into service.  38 C.F.R. § 3.304.  Moreover, the Board finds that there is no clear and unmistakable evidence that such preexisted his entry to military service.  In this regard, the Board notes that the Veteran self-reported a pre-service history of right wrist problems.  However, a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  In this case, the Board finds that the Veteran's self-report of right wrist problems prior to service does not rise to the level of clear and unmistakable evidence and, therefore, the Board finds that the presumption of soundness with respect to a right wrist disorder is not rebutted.

In an August 2011 statement, the Veteran's representative noted the Veteran's Military Occupational Specialty (MOS) of cook, and asserted that "[c]onsidering the heavy lifting of equipment required for work in a kitchen, it would seem plausible [that his right wrist disorder] may have manifested simply through use of the joints and simple wear and tear.  This fact was not addressed by the examiner.  He solely focused upon injury and not wear and tear of the joints due to the nature of the Veteran's MOS."

The Board finds that the Veteran's representative's contention is without merit.  The examiner specifically opined that the Veteran's right wrist arthritis was "not caused by his time in the service"-which encompasses all events which may have occurred during that time.  Moreover, the examiner based his opinion in part on the fact that the Veteran's January 1972 exit examination from service was normal; this examination also encompassed all upper extremity disorders, which would include any disorders caused by wear and tear.  Furthermore, as the Court has explained, a VA examiner need not discuss individual pieces of evidence with the same precision required of the Board.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  It follows that the VA examiner also need not discuss individual pieces of speculation, including the plausibility of wear and tear causing a right wrist disorder.

The Veteran is not entitled to service connection based on the finding of a chronic disease because he was not diagnosed with a chronic right wrist disorder in service.  Additionally, he did not manifest arthritis of the right wrist within a year after his service discharge and, therefore, presumptive service connection is not warranted.  The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because, as discussed above, the most probative evidence of record fails to demonstrate continuous symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for a right wrist disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for a Right Elbow Disorder

In an August 1969 (Pre-Induction) Report of Medical History, the Veteran checked boxes indicating that he had, or had previously had, swollen or painful joints; arthritis or rheumatism; and a bone, joint, or other deformity.  He also denied having a painful or "trick" elbow.  Also in August 1969, an in-service clinician took x-rays of the Veteran's right elbow and determined that it was normal; the clinician also ruled out (R/O) arthritis.

The Veteran's service treatment records include Reports of Medical Examination dated August 1969 (Pre-Induction), December 1971, and January 1972 (Separation), in which clinicians found that the Veteran's upper extremities were normal.

After service, in November 2003, a VA occupational therapist diagnosed the Veteran with upper extremity (UE) joint pain and tendonitis, and provided him with a brace for his right elbow.  The Veteran reported that the pain in his elbow had been present for approximately two years.

In December 2003, a VA physician took an x-ray of the Veteran's right elbow, and determined that it was normal.  The physician diagnosed the Veteran with medial epicondylitis (Golfer's elbow).

VA provided the Veteran with a C&P examination of his right elbow in December 2010.  The examiner reviewed the claims file.  The Veteran reported that his right elbow problem began in the 1960s, but that it recovered prior to his entering military service.  The Veteran further stated that he did not have any right elbow injury or trauma in service, but that his regular duties worsened his right elbow condition.  The Veteran asserted that he now has daily severe chronic pain that is worse with overuse and manual labor; he noted that his right elbow pain has gotten progressively worse since its onset.  The Veteran's right elbow symptoms also included instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and locking episodes several times a week.  The examiner observed tenderness and guarding of movement.  The examiner found that x-rays showed no significant bony or articular abnormality.  The examiner diagnosed the Veteran with right elbow epicondylitis.  The examiner noted that this had a moderate effect on the Veteran's chores.  The examiner opined that the Veteran's right elbow disorder was not caused by his time in service, because his exit examination from service was normal, and there is no data showing injury of or trauma to the right elbow in service.

Because the Veteran's December 2010 VA examination was conducted by a competent clinician who fully described the functional effects caused by the Veteran's right elbow disorder on his functioning, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the December 2010 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.

The Board finds that the Veteran is competent to report that he has experienced right elbow pain since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's report of continuous right elbow pain since service is outweighed by the contemporaneous evidence of record.  As noted above, in a January 1972 Report of Medical Examination at separation from service, a clinician found that the Veteran's upper extremities were normal.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  Moreover, the Veteran told a treating VA clinician in November 2003 that he had been experiencing right elbow pain for approximately two years, whereas he had separated from active service in 1972.  The Board finds that the Veteran's statement to his clinician for the purpose of treatment outweighs his allegation that the pain has been continuous since service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

The Veteran is entitled to the presumption of soundness because no right elbow disorder was noted at entrance into service.  38 C.F.R. § 3.304.  Moreover, the Board finds that there is no clear and unmistakable evidence that such preexisted his entry to military service.  In this regard, the Board notes that the Veteran self-reported a pre-service history of right elbow problems.  However, a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  In this case, the Board finds that the Veteran's self-report of right elbow problems prior to service does not rise to the level of clear and unmistakable evidence and, therefore, the Board finds that the presumption of soundness with respect to a right elbow disorder is not rebutted.

In an August 2011 statement, the Veteran's representative noted the Veteran's Military Occupational Specialty (MOS) of cook, and asserted that "[c]onsidering the heavy lifting of equipment required for work in a kitchen, it would seem plausible [that his right elbow disorder] may have manifested simply through use of the joints and simple wear and tear.  This fact was not addressed by the examiner.  He solely focused upon injury and not wear and tear of the joints due to the nature of the Veteran's MOS." 

The Board finds that the Veteran's representative's contention is without merit.  The examiner specifically opined that the Veteran's right elbow arthritis was "not caused by his time in the service"-which encompasses all events which may have occurred during that time.  Moreover, the examiner based his opinion in part on the fact that the Veteran's January 1972 exit examination from service was normal; this examination also encompassed all upper extremity disorders, which would include any disorders caused by wear and tear.  Furthermore, as the Court has explained, a VA examiner need not discuss individual pieces of evidence with the same precision required of the Board.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  It follows that the VA examiner also need not discuss individual pieces of speculation, including the plausibility of wear and tear causing a right elbow disorder.

The Veteran is not entitled to service connection based on the finding of a chronic disease because he was not diagnosed with a chronic right elbow disorder in service.  The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because, as discussed above, the most probative evidence of record shows that he did not have continuous symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for a right elbow disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 percent.  38 C.F.R. § 3.385.

In an August 1969 (Pre-Induction) Report of Medical History, the Veteran checked a box indicating that he not had, and had never had, hearing loss.  The Veteran's service treatment records include Reports of Medical Examination dated August 1969 (Pre-Induction), December 1971, and January 1972 (Separation), in which clinicians found that the Veteran's ears and eardrums were normal.  In August 1969, the Veteran had right ear puretone decibel thresholds of 15, 5, 5, and 25, and left ear puretone decibel thresholds of 15, 5, 10, and 30, for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, and 4000 Hertz.  In December 1971, the Veteran had had right ear puretone decibel thresholds of 30, 5, 0, and 5, and left ear puretone decibel thresholds of 25, 5, 0, and 10, for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, and 4000 Hertz.  In January 1972, the Veteran had right ear puretone decibel thresholds of 15, 10, 5, 5, and 5, and left ear puretone decibel thresholds of 20, 10, 10, 10, and 15, for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz.

After service, VA provided the Veteran with a C&P examination of his hearing in December 2010.  The examiner reviewed the claims file.  The Veteran reported that he had been experiencing bilateral hearing loss since approximately 1971.  He also reported having difficulty understanding in the presence of competing noise.  The Veteran stated that, while in service, he was exposed to artillery, aircraft, tank, and engine noise.  He noted that he had driven a Half-Track underground in service, and that it was an extremely noisy environment without the use of hearing protection.  The Veteran also reported that, after service, he worked for 5 years in a drug store and for 26 years at a steel mill, and that he already had hearing loss when he started working at the steel mill.  On examination, the Veteran had right ear puretone decibel thresholds of 20, 20, 35, 45, and 70, and left ear puretone decibel thresholds of 30, 30, 40, 85, and 85, for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz.  His averages were thus 43 in the right ear and 60 in the left ear.  The Veteran had Maryland CNC speech recognition scores of 72 in the right ear and 52 in the left ear.  The VA examiner diagnosed the Veteran with normal hearing through 2000Hz, sloping to a moderately-severe sensorineural hearing loss (SNHL) in the right ear, and with mild sloping to severe SNHL in the left ear.  Although the VA examiner clearly accepted as true the Veteran's allegations of noise exposure in service-as evidenced by his positive etiological opinion regarding the Veteran's tinnitus-the examiner opined that "since this Veteran left the military with hearing within normal limits, it is believed that his military noise exposure has not had an effect on his hearing loss."

Because the Veteran's December 2010 VA examination was conducted by a competent clinician who fully described the functional effects caused by the Veteran's hearing loss on his functioning, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the December 2010 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.

The Board finds that the Veteran is competent to report that he has experienced hearing loss since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's report of hearing loss since service is outweighed by the contemporaneous evidence of record.  As noted above, in a January 1972 Report of Medical Examination at separation from service, a clinician found that the Veteran's ears and eardrums were normal.  Moreover, the Veteran's hearing levels as measured throughout service never reached the level of cognizable hearing loss; indeed, by his January 1971 separation examination some of his hearing levels had improved relative to his August 1969 pre-induction examination.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).

In an August 2011 statement, the Veteran's representative asserted that "if the Veteran can sufficiently demonstrate a medical relationship between his in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service."  Godfrey v. Derwinski, 2 Vet.App. 352, 357 (1992); Hensley v. Brown, 5 Vet.App. 155, 159-60 (1993).  The Board finds that the Veteran has not sufficiently demonstrated said medical relationship, especially in light of the contemporaneous data included in the Reports of Medical Examination.

The Veteran is not entitled to service connection based on the finding of a chronic disease because he was not diagnosed with chronic hearing loss in service.  Additionally, he did not manifest sensorineural hearing loss within a year after his service discharge and, therefore, presumptive service connection is not warranted.  The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because, as discussed above, the most probative evidence of record shows that he did not have continuous symptomatology.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of service connection for hearing loss; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for an Eye Disorder

 In an August 1969 (Pre-Induction) Report of Medical History, the Veteran checked boxes indicating that he had, or had previously had, eye trouble. 

The Veteran's service treatment records include Reports of Medical Examination dated August 1969 (Pre-Induction), December 1971, and January 1972 (Separation), in which clinicians found that the Veteran's eyes, ophthalmoscopic condition, pupils, and ocular motility were normal.  However, the Veteran was found to have right eye vision of 20/40 (corrected to 20/25) and left eye vision of 20/400+ (corrected to 20/400) on his August 1969 examination; additionally, a private clinician's August 1969 findings of reduced vision were also included in the Veteran's service treatment records.  

The Veteran had right eye vision of 20/25 and left eye vision of 20/400 on his December 1971 examination.  The Veteran's January 1972 examination includes findings of 20/20 vision bilaterally, which the Board presumes is in error based on the other data.  An in-service clinician also diagnosed the Veteran with amblyopia (vision deficiency) in May 1970.

After service, in July 2001, a VA optometrist diagnosed the Veteran with presbyopia OU (both eyes), refractive ambyopia OS (left eye), and lattice degeneration OU.  In December 2003, a private physician diagnosed the Veteran with blindness in his left eye.

VA provided the Veteran with a C&P examination of his eyes in November 2010.  The examiner reviewed the claims file and medical records.  The Veteran reported that he had a lazy left eye as a child, which never improved.  The Veteran also reported that, after service, his eyes burned and changed color from blue to greenish-yellow.  The Veteran also reported having temporary decreased peripheral vision bilaterally.  The VA examiner diagnosed the Veteran with refractive error, left greater than right; amblyopia, ex anopsia left; presbyopia; mild bilateral lattice degeneration; and inferior temporal bilateral nonspecific visual field loss.  In an April 2011 addendum, the VA examiner opined that the Veteran's visual field changes "are less than 50% probability of being caused by service occurrence or causation or aggravation."  The VA examiner explained that he had reviewed the Veteran's visual fields; he further noted that the Veteran does not have glaucoma.

Because the Veteran's November 2010 VA examination was conducted by a competent clinician who fully described the functional effects caused by the Veteran's eye disorders on his sight, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion in April 2011, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2011).  Because the November 2010 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.  By contrast, the Board finds that the Veteran is not competent to relate his current eye disorders to his working with Hawk missiles in service, because he lacks the medical education, training, or experience.  38 C.F.R. § 3.159(a)(1) (2011).

With respect to the Veteran's diagnosed refractive errors of the eye, VA's General Counsel has indicated that such congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).   In this case, there is no evidence that there additional disability due to disease or injury superimposed upon such defect during service.

Relevant to the Veteran's other diagnoses pertaining to his eyes, the Board notes that he has not alleged a continuity of eye problems, other than a refractive error of the eye, since service.  Moreover, the record reflects that he did not have diagnoses other than a refractive error of the eye until July 2001, almost 30 years after his service discharge.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).

Therefore, the Board finds that the Veteran is not entitled to service connection based on the finding of a chronic disease because he was not diagnosed with a chronic eye disorder other than a refractive error in service.  The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because, as discussed above, the most probative evidence of record shows that he did not have continuous symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for an eye disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for Hypertension (Claimed as High Cholesterol and High Blood Pressure)

In an August 1969 (Pre-Induction) Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, high or low blood pressure.

The Veteran's service treatment records include Reports of Medical Examination dated August 1969 (Pre-Induction), December 1971, and January 1972 (Separation), in which clinicians found that the Veteran's vascular system was normal.  Additionally, the Veteran had blood pressure readings of 126/80 (systolic/diastolic), 120/86, and 118/76, respectively.

After service, in May 2004, a VA clinician diagnosed the Veteran with hypertension.  VA clinicians again diagnosed him with hypertension in August 2004 and February 2010.

VA provided the Veteran with a C&P examination of his hypertension (HTN) in December 2010.  The examiner reviewed the claims file and medical records.  The Veteran reported that his hypertension began in 1970, and that he was told that he had elevated blood pressure readings in service, but was not diagnosed with hypertension while in service.  The examiner noted that the Veteran's medical records showed no prescription treatment for hypertension until the early 2000s.  The examiner found no history of other hypertensive-related diseases, and no side effects of the Veteran's current treatment for hypertension.  The Veteran had blood pressure readings on examination of 111/69, 106/64, and 98/71.  The examiner diagnosed the Veteran with essential hypertension.  The examiner noted that the Veteran's hypertension had no effects on his usual daily activities.  The examiner opined that the Veteran's "current HTN condition is not related to, caused by, or aggravated by his time in service.  The BP [blood pressure] readings in the service do not meet criteria for HTN.  The private medical records do not reveal HTN as a diagnosis in the 1990s.  It seems that the HTN diagnosis was not made until the past 10 years."

Because the Veteran's December 2010 VA examination was conducted by a competent clinician who fully described the functional effects caused by the Veteran's hypertension on his functioning, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the December 2010 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.

The Board finds that the Veteran is competent to report that he was told that he had elevated blood pressure readings in service, but was not diagnosed with hypertension at that point.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Significantly, even if credible, the Veteran's statement to the December 2010 VA examiner would not show that he had hypertension in service.  Moreover, the VA examiner found that the Veteran's recorded blood pressure readings in service do not meet the criteria for a diagnosis of hypertension.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).

The Veteran is not entitled to service connection based on the finding of a chronic disease because he was not diagnosed with hypertension in service.  Additionally, he did not manifest hypertension within a year after his service discharge and, therefore, presumptive service connection is not warranted.  The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because, as discussed above, the most probative evidence of record shows that he did not have continuous symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for hypertension; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


Analysis:  Service Connection for an Acquired Psychiatric Disorder (Claimed as Depression with Sleeplessness)

The Board considers the Veteran's claim for service connection for an acquired psychiatric disorder as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In an August 1969 (Pre-Induction) Report of Medical History, the Veteran checked boxes indicating that he did not have, and had never had, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.

The Veteran's service treatment records include Reports of Medical Examination dated August 1969 (Pre-Induction), December 1971, and January 1972 (Separation), in which clinicians found that the Veteran's psychiatric condition was normal.

The Veteran's service treatment records also include a May 1971 diagnosis of probable ETOH (alcohol) gastritis aggravated by anxiety.  In November 1971, an in-service clinician noted that the Veteran reported vomiting 4 to 6 times per day, and that the Veteran "does not equate [the increase in] vomiting [with] emotion.  But he [and his] wife admit to problems of [a] marital nature since her arrival and the beginning of his pain [and] vomiting."  The clinician diagnosed the Veteran's stomach disorder as "? Psychogenic".

After service, in October 2003, a VA social worker noted that the Veteran was mildly depressed.  The Veteran reported experiencing feelings of depression precipitated by his health problems, his current unemployment, and his financial problems.  The Veteran also reported that he had had an extremely abusive childhood, including an alcoholic father, and noted that he had not had the opportunity to deal with such issues.  The Veteran also noted that he was divorced.

Later in October 2003, a VA physician diagnosed the Veteran with single severe major depression, without psychosis.  In December 2003, a private clinician, J.L.B., Ph.D., diagnosed the Veteran with moderate to severe recurrent major depression.  He noted that the Veteran reported being depressed due to his chronic pain, loss of employment, and lack of financial resources.

In March 2004, a VA clinical psychologist diagnosed the Veteran with pain with psychiatric and medical factors, and with depression.  The psychologist ruled out (R/O) posttraumatic stress disorder (PTSD).  The psychologist repeated this diagnosis in April 2004.  SSA determined in June 2004 that the Veteran was disabled as of May 2003, in part as a result of affective or mood disorders.  In June 2008, a VA clinician diagnosed the Veteran with depressive disorder.  A VA physician diagnosed the Veteran with depression in February 2010.

VA provided the Veteran with a C&P examination of his mental disorders in November 2010.  The examiner, a clinical psychologist, reviewed the Veteran's claims file, medical records, and SSA records.  The Veteran reported having been raised in a "hell" of "yelling, screaming, and beatings," and stated his belief that his father was "demon possessed."  The Veteran also reported a history of getting into fights and legal trouble for public intoxication.  The Veteran denied any combat experience.  He noted that he was drafted 20 days after his wedding, and that his wife was unfaithful while he was in service overseas.  The Veteran reported that he and his wife were now divorced.  He also reported that his parents were deceased.  The Veteran stated that he had a history of suicide attempts, and had written a suicide note in 1991 while experiencing groin pain, but his family removed the guns from his home.  He also reported having mild impairments in psychosocial functioning.  The Veteran stated that he might have sought mental health treatment in service regarding his wife's infidelity.  The VA examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS) and bereavement.  The VA examiner opined that the Veteran's depressive disorder was less likely than not caused by or a result of his military service.  The VA examiner specified that the Veteran's focus was on the abuse that he experienced as a child prior to service, and that his depressive symptoms increased after service as a result of his wife's continued infidelity and his groin pain, job loss, unemployment, and significant financial stressors.  The VA examiner also determined that "since there is no documented baseline of depressive symptoms prior to the military, I am unable to state if military service exacerbated a pre-existing depressive condition without resorting to mere speculation."

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the November 2010 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.

However, the Board finds that the November 2010 VA examiner's rationale does not withstand critical scrutiny.  Specifically, the Veteran has credibly alleged that his wife became unfaithful during his time in service, and his contemporaneous service treatment records confirm both his anxiety in service and his reports of problems of a marital nature.  Indeed, his wife's arrival during the Veteran's service coincided with the onset of pain and vomiting, and led an in-service clinician to suggest a psychogenic relationship between her arrival and the Veteran's symptoms.  Moreover, the Veteran's DD Form 214 shows that he served overseas for one year and one month.  It is unreasonable to suggest, as the examiner does, that the Veteran's wife's infidelity only began to impact the Veteran's mental status after service, but not during service, especially since he had physical symptomatology treated during service.

Affording the Veteran the benefit of the doubt, the Board finds that his diagnosed depressive disorder warrants service connection in this case based on his in-service documentation of symptoms, including anxiety and marital problems; the competent and credible lay statements provided by the Veteran; and the multiple diagnoses of psychiatric disorders by VA psychologists and physicians.  Accordingly, service connection for depressive disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis:  Service Connection for Body Cramps

In an August 1969 (Pre-Induction) Report of Medical History, the Veteran checked a box indicating that he had, or had previously had, leg cramps.  He did not report having full body cramps.

The Veteran's service treatment records include Reports of Medical Examination dated August 1969 (Pre-Induction), December 1971, and January 1972 (Separation), in which clinicians found that the Veteran's musculoskeletal system was normal.

After service, in April 2002, a VA physician diagnosed the Veteran with generalized cramps.  The Veteran reported that these had occurred for many years.  In December 2005, a VA physician diagnosed the Veteran with muscle cramps and leg cramps.

VA provided the Veteran with a C&P examination of his body cramps in December 2010.  The examiner reviewed the claims file and medical records.  The Veteran reported having experienced cramps all over his body ever since military service, which he attributed to unspecified exposures in service.  The Veteran identified his legs, rib cage, back, thigh, and shoulder as cramping.  The examiner noted current symptoms of fibromyalgia, including trigger points, unexplained fatigue, sleep disturbance, abdominal cramps, abdominal bloating, depression, anxiety, Raynaud's-like symptoms, difficulty concentrating, and musculoskeletal symptoms.  The VA examiner diagnosed the Veteran with fibromyalgia.  The VA examiner noted that the Veteran's fibromyalgia had severe effects on his chores, exercise, sports, and recreation.  The VA examiner noted that the Veteran's body cramps are most likely due to his fibromyalgia, based on her examination of the Veteran.  The VA examiner further opined that the Veteran's current body cramps/fibromyalgia "is not related to his time in the service.  There is no evidence that he had symptoms consistent with the body cramps or fibromyalgia during the service.  In fact the symptoms were not well documented until many years after the service." 

Because the Veteran's December 2010 VA examination was conducted by a competent clinician who fully described the functional effects caused by the Veteran's fibromyalgia/body cramps on his functioning, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the December 2010 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.

The Board finds that the Veteran is competent to report that he has experienced body cramps since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's report of continuous body cramps since service is outweighed by the contemporaneous evidence of record.  As noted above, in a January 1972 Report of Medical Examination at separation from service, a clinician found that the Veteran's musculoskeletal system was normal.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  Although the Board could not determine that the Veteran's report of body cramps in service lacks credibility merely because of the absence of a contemporaneous report of body cramps in service, the Board here finds that the absence of such a report, when combined with the presence of a contemporaneous report finding normal musculoskelature, is sufficient to allow the Board to find that the Veteran's statement to the December 2010 examiner lacks credibility.

The Veteran is not entitled to service connection based on the finding of a chronic disease because he was not diagnosed with chronic body cramps in service.  The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because, as discussed above, the most probative evidence of record shows that he did not have continuous symptomatology.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of service connection for body cramps; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


Analysis:  Service Connection for Sinusitis

In an August 1969 (Pre-Induction) Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, sinusitis.

The Veteran's service treatment records include Reports of Medical Examination dated August 1969 (Pre-Induction), December 1971, and January 1972 (Separation), in which clinicians found that the Veteran's sinuses were normal.

After service, in August 2001, a VA clinician diagnosed the Veteran with acute sinusitis.  Later in August 2001, a private physician performed an x-ray of the Veteran's sinuses, and determined that he had normal paranasal sinuses.  In July 2002, the Veteran reported having pain behind his right eye for three months.  The VA clinician diagnosed him with acute sinusitis.  In August 2004, a VA physician diagnosed the Veteran with chronic sinusitis.  VA clinicians again diagnosed the Veteran with sinusitis in February 2005, November 2005, and December 2005.

VA provided the Veteran with a C&P examination of his sinuses in December 2010.  The examiner reviewed the claims file and medical records.  The Veteran reported that his sinus congestion and headaches began during his service, in Japan, and has been intermittent thereafter.  On examination, the VA examiner found a 20% left nasal obstruction and a 30% right nasal obstruction.  The VA examiner diagnosed the Veteran with allergic rhinitis and sinusitis.  The VA examiner found that the Veteran's allergic rhinitis and sinusitis had mild effects on his chores.  The VA examiner opined that the Veteran's sinus disorder is "not related to his time in the service.  There is a lack of data to show that [his current sinusitis was] treated in the service.  His exit examination was negative for [sinusitis].  The documentation shows that [his sinusitis] became chronic after the service [and is] most likely due to allergies and also tobacco use."

Because the Veteran's December 2010 VA examination was conducted by a competent clinician who fully described the functional effects caused by the Veteran's sinusitis on his functioning, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the December 2010 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.

The Board finds that the Veteran is competent to report that he has experienced sinus symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's report of experiencing sinus symptoms since service is outweighed by the contemporaneous evidence of record.  As noted above, in a January 1972 Report of Medical Examination at separation from service, a clinician found that the Veteran's sinuses were normal.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).

The Veteran is not entitled to service connection based on the finding of a chronic disease because he was not diagnosed with sinusitis in service.  The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because, as discussed above, the most probative evidence of record shows that he did not have continuous symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for sinusitis; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for a Respiratory Disorder (Claimed as an Inability to Breathe)

In an August 1969 (Pre-Induction) Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, shortness of breath, pain or pressure in his chest, or a chronic cough.

The Veteran's service treatment records include Reports of Medical Examination dated August 1969 (Pre-Induction), December 1971, and January 1972 (Separation), in which clinicians found that the Veteran's lungs and chest were normal.

After service, in February 2003, a private physician administered a chest x-ray and determined that there was no significant lung finding, and no active chest disease.  In January 2004, the Veteran sought treatment for a cold, cough, and post-nasal drip that had been occurring for three weeks.  The VA clinician diagnosed the Veteran with acute bronchitis.  In November 2005, the VA clinician diagnosed the Veteran with early bronchitis.  

VA provided the Veteran with a C&P examination of his respiratory system in December 2010.  The examiner reviewed the claims file and medical records.  The Veteran reported that he started to have breathing problems while in service, and that he was exposed to unspecified occupational exposures in service in Okinawa.  The Veteran further alleged that he was treated for breathing issues in service, including perhaps asbestos.  The Veteran also stated that he began having more breathing issues after service, in the late 1970s, for which he stated he was treated while working in a steel plant.  On examination, the examiner found abnormal prolonged expiration from both lungs.  Spirometry revealed a mild obstruction, and normal lung volumes and diffusion.  The VA examiner diagnosed the Veteran with mild chronic obstructive pulmonary disorder (COPD).  The VA examiner found that the Veteran's COPD had moderate effects on his exercise and recreation.  The VA examiner opined that the Veteran's respiratory disorders "are not related to his time in the service.  There is a lack of data to show that [the Veteran's respiratory disorders] were treated in the service.  His exit examination was negative for [respiratory disorders].  The documentation shows that [his respiratory disorders] became chronic after the service [and] are most likely due to allergies and also tobacco use."

Because the Veteran's December 2010 VA examination was conducted by a competent clinician who fully described the functional effects caused by the Veteran's COPD on his functioning, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the December 2010 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.

The Board finds that the Veteran is competent to report that he has experienced breathing problems since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's report of experiencing breathing problems since service is outweighed by the contemporaneous evidence of record.  As noted above, in a January 1972 Report of Medical Examination at separation from service, a clinician found that the Veteran's lungs and chest were normal.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).

The Veteran is not entitled to service connection based on the finding of a chronic disease because he was not diagnosed with a respiratory disorder in service.  The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because, as discussed above, the most probative evidence of record shows that he did not have continuous symptomatology.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of service connection for a respiratory disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for a Genitourinary Disorder (Claimed as Left Testicle Removal)

In an August 1969 (Pre-Induction) Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, frequent or painful urination.

The Veteran's service treatment records include Reports of Medical Examination dated August 1969 (Pre-Induction), December 1971, and January 1972 (Separation), in which clinicians found that the Veteran's genitourinary (G-U) system was normal.

After service, in February 1991, a private physician diagnosed the Veteran with testis and a spermatic cord which were exhibiting marked testicular interstitial cell hyperplasia with testicular tubular hypoplasia.

In May 1994, the Veteran reported a history of left inguinal scrotal pain and a history of mumps complicated with scrotal atrophy; the Veteran noted that his left testicle was surgically removed in 1990.  The private physician diagnosed the Veteran with left scrotal pain and reflex sympathetic dystrophy (RSD) of the left scrotum.  In June 1994, he again diagnosed the Veteran with left scrotal pain, and noted a failed dorsal column stimulator trial.

In October 2003, the Veteran told a VA social worker that that he continued to have chronic testicular pain that was precipitated by mumps.

In March 2004, the Veteran told a VA clinician that he has a history of testicular pain since 1991, when he picked up a bathtub and felt his testicle pop.  Since that time he has had the left testicle removed and received numerous epidural and saddle blocks.

VA provided the Veteran with a C&P examination of his genitourinary system in December 2010.  The examiner reviewed the claims file and medical records.  The Veteran reported that he started to have genitourinary pain after service, in 1990, when he was lifting and working on a cast iron tub.  He stated that he felt something pop, and a day or so later began experiencing severe left testes pain caused by a direct left inguinal hernia with associated testes damage.  The Veteran then underwent a left orhchiectomy with direct hernia repair.  On examination, the examiner found that the Veteran's left testicle was absent.  The VA examiner diagnosed the Veteran with left testes trauma with orchiectomy.  The VA examiner noted that there were no effects on the Veteran's usual daily activities.  The VA examiner opined that the Veteran's "current GU condition is not related to, caused by, or aggravated by his time in service.  He clearly states that this condition [began] after an incident after the service and the documentation confirms this [is] from the 1990s."

Because the Veteran's December 2010 VA examination was conducted by a competent clinician who fully described the functional effects caused by the Veteran's genitourinary disorder on his functioning, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in her report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the December 2010 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.  Significantly, the Veteran has himself reported that his genitourinary disorder began after a hernia in the 1990s, long after his separation from service.

The Veteran is not entitled to service connection based on the finding of a chronic disease because he was not diagnosed with a genitourinary disorder in service.  The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because, as discussed above, the most probative evidence of record shows that he did not have continuous symptomatology.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of service connection for a genitourinary disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

ORDER

Service connection for a right wrist disorder is denied.

Service connection for a right elbow disorder is denied.

Service connection for hearing loss is denied.

Service connection for an eye disorder is denied.

Service connection for hypertension (claimed as high cholesterol and high blood pressure) is denied.

Service connection for an acquired psychiatric disorder (claimed as depression with sleeplessness) is granted.

Service connection for body cramps is denied.

Service connection for sinusitis is denied.

Service connection for a respiratory disorder (claimed as an inability to breathe) is denied.

Service connection for a genitourinary disorder (claimed as left testicle removal) is denied.


REMAND

With respect to the remaining issues on appeal, the Board finds that a remand is necessary.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the issues of entitlement to service connection for left knee, left foot, and right foot disorders, the Board notes that the Veteran was granted service connection for a right knee condition in a July 2011 rating decision, which was issued after his December 2010 C&P examinations were conducted.  Subsequently, in August 2011, the Veteran's representative requested that those claims for service connection also be considered as secondary to the newly service-connected right knee disorder.

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Furthermore, because the information and evidence of record indicates that the Veteran's claimed left knee disorder and left and right foot disorders may be associated with his service-connected right knee disability, new examinations are required to ascertain whether his right-knee disability caused or aggravated those disorders.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection for left knee, left foot, and right foot disorders.  Such should be accomplished on remand.  Also, while on remand, the Veteran should be given another opportunity to identify any healthcare provider who treated him for his claimed disorders since service and, thereafter, any such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for left knee, left foot, and right foot disorders as secondary to his service-connected right knee condition.  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed left knee, left foot, and right foot disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination in order to determine whether his left knee, left foot, and right foot disorders are caused or aggravated by his right knee condition.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner must indicate whether such review was accomplished.

The examiner must identify all left knee, left foot, and right foot disorders found to be present.  For each diagnosed left knee, left foot, and right foot disorder, the examiner should provide an opinion as to whether it is at least as likely as not caused or aggravated by his service-connected right knee disability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


